Citation Nr: 0939133	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected disabilities of 
the left knee and left lower extremity (left leg 
disabilities).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 
1983.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the benefit sought on 
appeal.

In January 2004 and March 2006, the Board remanded the claim 
for additional development.  

The Board issued a decision in February 2008 denying the 
Veteran's claim of service connection for a psychiatric 
disorder.  The Veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
While his claim was pending at the Court, the Veteran's 
representative and the VA Office of General Counsel filed a 
joint motion in April 2009 requesting that the Court vacate 
the Board's February 2008 decision and remand the case to the 
Board for further development and readjudication.  In a May 
2009 Order, the Court granted the joint motion.  The case was 
returned to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office pursuant to the Court order.  VA will notify 
the appellant if further action is required.


REMAND

In a February 2008 decision, the Board denied the Veteran's 
claim of service connection for a psychiatric disorder.  The 
Board relied heavily on a June 2005 VA examination report and 
an October 2006 addendum to that examination report, which 
included a medical opinion weighing against the Veteran's 
claim.  

The examiner essentially opined in June 2005 that the 
Veteran's psychiatric disorder was not related to his 
service-connected leg disability.  At that time, the examiner 
did not address the issue of aggravation.  The Board 
therefore remanded the case to the RO in March 2006 to obtain 
an opinion as to whether the Veteran's psychiatric disorder 
was aggravated by the left leg disability.  The examiner 
provided an addendum in October 2006, opining that the 
Veteran's psychiatric disorder was not likely aggravated by 
his service-connected leg disability.  In the joint motion, 
the parties pointed out, however, that the VA examiner failed 
to provide any rationale for his opinions.  Thus, because 
there was no rationale for the VA examiner's opinion 
regarding aggravation, the opinion was inadequate, and the 
Board improperly relied upon it.  Stefl v. Nicholson 21 Vet. 
App. 120, 123-124 (2007).  

In the joint motion, the parties agreed that the October 2006 
addendum to the June 2005 VA examination report did not 
comply with the Board's March 2006 remand instructions.  As 
such, the Board has no discretion and must remand this matter 
for compliance with the Court's May 2009 order granting the 
joint motion for remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 
414, 425 (2006) (holding that the duty to ensure compliance 
with the Court's order extends to the terms of the agreement 
struck by the parties that forms the basis of the joint 
motion to remand).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to 
the VA psychiatrist who conducted the 
examination in June 2005 and who provided 
the addendum in October 2006 (or, if that 
examiner is not available, a suitable 
substitute), and ask that examiner to 
provide an opinion on whether the service-
connected left leg disability aggravated 
the Veteran's psychiatric condition.  The 
examiner should phrase the opinion in 
terms of whether the psychiatric disorder 
is as likely as not aggravated by the 
service-connected disability.  That 
opinion should be based on review of the 
evidence in the claims file.  A complete 
rationale to support the opinion is 
required, and a copy of this remand should 
be provided to the examiner in conjunction 
with the opinion request.

2.  Then readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

